Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 20, 2018

                                     No. 04-18-00706-CV

                          IN THE INTEREST OF R.M.C., a Child,

                  From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-PA-00998
                     Honorable Charles E. Montemayor, Judge Presiding


                                        ORDER
        In this accelerated appeal of the September 25, 2018 order terminating appellant Mom’s
parental rights, Appellant’s brief was due to be filed with this court on November 19, 2018. See
TEX. R. APP. P. 38.6(a). Before the due date, Appellant filed a motion for a twenty-day extension
of time to file Appellant’s brief.
       Appellant’s motion is GRANTED. Appellant Mom’s brief is due on December 10, 2018.
Any further motion for extension of time to file the brief is discouraged. See TEX. R. JUD.
ADMIN. 6.2 (directing courts of appeals to dispose of parental rights termination suits “[w]ithin
180 days of the date the notice of appeal is filed”).



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of November, 2018.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court